PER CURIAM.
The circumstances of plaintiff’s alighting with other passengers from the street car at a point of transfer, and following his fellow passengers toward the curb, showed no negligence. He was struck in the back by defendant’s ash cart approaching from the rear. The deceased being free from contributory negligence, the question of burden of proof on that issue was merely academic. After having a full, clear, and correct charge as to the duties of an alighting passenger, the jury could not fail to apply the right rule to the intestate’s conduct. Judgment and order (85 Misc. Rep. 563, 147 N. Y. Supp. 779) unanimously affirmed, with costs. See, also, 150 N. Y. Supp. 1099.